Title: To James Madison from Vincent Gray, 2 March 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


2 March 1803, Havana. “A few days past” a report, “to which some credit was attached,” circulated that U.S. troops were marching to seize New Orleans. Gave Someruelos “every official information” on the subject up to Monroe’s appointment, accompanied by a note, a copy of which is enclosed, so that “such a report at such an interesting moment” might not prejudice American interests at Havana. The new order respecting strangers has been vigorously enforced, and “some French Merchants of great respectability have been arrested and imprisoned.” The reason for such “pointed conduct” toward the French is that “some of the officers lately here landed and sold some of the cape Negroes, which on discovery were siezed, imprisoned and sent back to the cape.” All those concerned in the purchase and sale were ordered from the island immediately. “Such conduct on the part of the officers visiting this Port, hath given this Government so much uneasiness that they have appointed Dn. Francisco Arango, Judge of the Court of Appeals,… to repair immedeately to the cape in order that such measures may be there adopted, as will in future prevent a similar conduct on the part of the French officers, visiting this Island.” The affair has caused the French to lose influence with the government and caused Someruelos to “cast some slight reflection” on the French government and the conduct of its citizens in an official note of 1 Mar. to General Noailles. This drew a reply from Noailles that “may be the cause of leading His Excellency and this Government, into a dispute with the French Republic.” All the French ships but one have departed for Cap Français. That one is strictly guarded by boats placed nearby “to prevent her from Smuggling.” As a report of pirates being off the coast of Cuba may have reached the U.S. and caused a rise in insurance rates, encloses an account thereof [not found] and is satisfied JM will think, as he does, that no “such pirates have been on this coast.” “I also send you a new Calendar lately published here [not found], and the only complete one of the kind ever before permitted; in order that you may, in case of Documents being presented to your Department, from this Island, ascertain whether they are legalized by the proper authorities: I also flatter my self that from the situation of the Island in our Neighbourhood that you will find much interesting matter in it.” Adds in a postscript that he has been charged with the care and settlement of American claims amounting to almost $300,000. Fears they cannot be closed within twelve months. Offers to continue acting as public agent during that time “as it may facilitate the liquidation of the claims” under his charge.
 

   
   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). RC 4 pp. Docketed by Wagner as received 28 Mar. For surviving enclosure, see n. 1.



   
   Gray enclosed a copy of his 1 Mar. 1803 letter to Someruelos (1 p.) covering newspapers from the U.S. showing “the Friendly disposition of the Government of the United States” toward Spain. He promised to send Someruelos further information when he received it. On the verso of the enclosure is a note stating that an express arrived for Someruelos from New Orleans on 2 Mar. reporting that the port was again open to American trade. Gray also added that Americans in Havana had been given a fortnight to settle their business, as had British merchants “concerned in the African Trade,” although one had received an extension to forty days. He felt confident that the licenses of those who could prove to Someruelos’s satisfaction “that their presence is absolutely necessary here” would be renewed.



   
   See Gray to JM, 18 Feb. 1803, and n. 1.



   
   A full transcription of this document has been added to the digital edition.

